           Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CURTIS PERRY,                                :
    Plaintiff,                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 20-CV-2542
                                             :
WELL-PATH, et al.                            :
    Defendants.                              :

                                      MEMORANDUM

GALLAGHER, J.                                                         JANUARY 22, 2021

       Pro se Plaintiff Curtis Perry, a prisoner incarcerated at SCI-Phoenix, filed a Complaint

(ECF No. 2) pursuant to 42 U.S.C. § 1983 on May 29, 2020. 1 Named as Defendants in that

pleading were Well-Path, a company Perry alleges has been contracted to provide medical

services at SCI-Phoenix, the SCI-Phoenix Medical Department, the SCI-Phoenix Medical

Director, SCI-Phoenix Correctional Health Care Administrator, Pennsylvania Department of

Corrections employees Joseph J. Silva (identified as Director of the Bureau of Health Care

Services), Stephen St. Vincent (identified as Director of Policy/Planning), David A. Thomas Jr.

(identified as the SCI-Phoenix Correctional Facility Maintenance Manager), Major Gina Clark,

and “Mr. Pierson.” In a Memorandum and Order file on July 16, 2020 (ECF Nos. 5, 6), the

Complaint was dismissed in part with prejudice and in part without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B). Claims based on the handling of Perry’s prison grievances and claims

against Defendant the SCI-Phoenix Medical Department were dismissed with prejudice, while



       1
        Perry dated his Complaint February 19, 2020. Due to the delays caused by the COVID-
19 pandemic, his Complaint was not filed May 29, 2020.
           Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 2 of 12




Perry’s medical claims and claims based on inhalation of fumes were dismissed without

prejudice. (Id.)

       Perry returned with an Amended Complaint on October 9, 2020 (ECF No. 10.) The only

Defendant named in the Amended Complaint was “Well Path, et al.” In a Memorandum and

Order filed on November 20, 2020 (ECF No. 11, 12), the Amended Complaint was dismissed

without prejudice because Perry alleged only in conclusory terms that Well Path was deliberately

indifferent to his serious medical needs and failed to provide factual allegations to support the

claim. Because his original Complaint contained more fulsome allegations about his medical

treatment, Perry was permitted leave to file a second amended complaint. Perry filed a Second

Amended Complaint on December 18, 2020 (ECF No. 13). 2 For the following reasons, the

Second Amended Complaint will be dismissed in part and the balance of the claims will be

served for a response.

I.     FACTUAL ALLEGATIONS

        In the Second Amended Complaint (“SAC”) and its supplement, Perry names as

Defendants Pennsylvania Secretary of Corrections John E. Wetzel, Well Path, 3 “Phoenix

Medical Staff Dept.,” “Medical Director,” “Health Care Administrator,” John and Jane Does,

Pennsylvania DOC Director of Policy Stephen St. Vincent, Maintenance Director David A.



       2
          Perry also filed an additional Amended Complaint on January 13, 2021 (ECF No. 14) in
which he corrected errata in his December pleading. The Court will consider the January
pleading to be a supplement to the Second Amended Complaint since Perry clearly intended it to
be so, rather than a superseding third amended complaint.
       3
        The spelling of “Well Path” has not been consistent in Perry’s pleadings. As he uses the
name without a hyphen in the SAC, the Court will use that spelling in screening his claims.



                                                 2
           Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 3 of 12




Thomas, Major Gena Clark, and “Facility Manager” Tammy Ferguson. (ECF Nos. 13 at 1, 14 at

2.) 4 All Defendants are named in their individual and official capacities. Perry asserts claims

based on his alleged exposure to fumes while incarcerated at SCI-Phoenix that sickened him with

pneumonia, caused him to lose 40 pounds, and be hospitalized for treatment. (ECF No. 13 at 2.)

He believes he has suffered lung damage because he has constant difficulty breathing, and has

suffered pain, depression and heart damage due to “a pattern of deliberate indifference and

practice” by Well Path, and a pattern of delay, denial of grievances, and delay in treatment by

Defendants. (Id. at 6.)

       Perry alleges that John Doe, a medical provider at SCI-Phoenix who received six of

Perry’s sick call complaints, failed to provide him with adequate medical treatment for his

breathing condition and failed to investigate the cause of his illness. (Id.) Doe also allegedly

delayed sending Perry to an outside hospital. (Id.) Defendant Ferguson allegedly dismissed

Perry’s grievance without making findings of fact. (Id. at 3.) In doing so, Perry alleges she

exhibited deliberate indifference to his medical needs as recited in the grievance. (Id.)

Defendant Thomas allegedly advised Ferguson that “no further action [was] warranted and

“rejected [Perry’s] efforts to obtain review of his constitutional claims [and] continued to impede

any possible relief available in the system [and] with indifference blocked [Perry] for [sic]

obtaining prompt and fair assessment of his claims and possible reasonable medical care to cure

[Perry] of major medical sickness.” (Id. (other spelling errors corrected).) Perry also asserts that

Thomas was “part of a pattern and policy to divert” Perry from receiving medical treatment by




       4
           The Court adopts the pagination supplied by the CM/ECF docketing system.


                                                 3
         Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 4 of 12




shifting Perry “into a cheaper medical plan” that did not provide him with unspecified treatment

Perry believes he should have received. (Id. at 4.)

       Defendant Clark was allegedly aware of Perry’s complaints about fumes and his medical

treatment but only told him to “move to another part of the prison.” (Id.) Clark allegedly

“passed off” his complaints “as if he had no medical issues [t]elling [Perry] that she had spoked

[sic] to Mr. Pieson, who informed her that he could not locate the cause of [Perry’s] illness.”

(Id.) John Doe Medical Director allegedly had personal knowledge of Perry’s complaints, failed

to correct them, and was deliberately indifferent to Perry’s medical needs. (Id. at 5.) Perry

alleges that Medical Director Doe was responsible for a “policy that operated to deny [Perry]

medical treatment that he needed to have his sickness cured and treated properly.” (Id.) Perry

sent Defendant St. Vincent a letter complaining about his heart problems. (Id.) St. Vincent

allegedly directed Perry to the DOC office of investigation and intelligence, but otherwise failed

to act. Perry alleges that St. Vincent was also deliberately indifferent to his medical needs. (Id.)

A possibly different John Doe of the SCI-Phoenix medical department who examined Perry

“deliberately brushed off [his illness] as nothing serious. (Id. at 6.) Finally, Defendant Wetzel,

in his capacity as the DOC Secretary, is allegedly responsible for the management, control and

creation of DOC policies, and has authority over all subordinate employees of the DOC. (ECF

No. 14 at 3.) He is alleged to be responsible for humane conditions of confinement to pose no

risk to inmates’ health, safety, and welfare. (Id.)

II.    STANDARD OF REVIEW

       Because the Court granted Perry leave to proceed in forma pauperis, 28 U.S.C. §

1915(e)(2)(B)(ii) requires the Court to dismiss the SAC if it fails to state a claim. Whether a



                                                  4
         Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 5 of 12




complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Perry is proceeding pro se, the Court construes his

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       Perry seeks to assert federal constitutional claims under 42 U.S.C. § 1983. That section

provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       A.        Claims Based on Grievances

       The Court previously dismissed all claims based on the handing of Perry’s grievances

when screening his original Complaint. (ECF No. 5 at 4.) As stated there, claims based on the

handling of prison grievances fail because “[p]rison inmates do not have a constitutionally

protected right to a grievance process.” Jackson v. Gordon, 145 F. App’x 774, 777 (3d Cir.


                                                   5
            Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 6 of 12




2005) (per curiam); see also Caldwell v. Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per

curiam). Perry has reasserted claims against Defendants Wetzel, Ferguson, Thomas, and Clark

based on their involvement with his grievances. For the reasons previously stated, the facts

alleged by Perry about grievances do not give rise to a plausible basis for a constitutional claim

and will again be dismissed with prejudice.

        B.      Official Capacity Claims

        Perry has named all Defendants in both their individual and official capacities and

appears to seek money damages. 5 Claims against governmental officials named in their official

capacity are indistinguishable from claims against the governmental entity that employs them.

See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-capacity suits . . . ‘generally

represent only another way of pleading an action against an entity of which an officer is an

agent.’”) (quoting Monell v. N.Y.C. Dept. of Soc. Servs., 436 U.S. 658, 690, n. 55 (1978)). “[A]n

official-capacity suit is, in all respects other than name, to be treated as a suit against the entity.”

Id.

        The Eleventh Amendment bars suits against a state and its agencies in federal court that

seek monetary damages. See Pennhurst State Sch. And Hosp. v. Halderman, 465 U.S. 89, 99-

100 (1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). Suits against

state officials acting in their official capacities are really suits against the employing government




        5
         In Perry’s Amended Complaint, he asked for damages in excess of $100,000. (See ECF
No. 10 at 5.) While Perry did not specify the type of relief he seeks in the SAC, it is reasonable
to assume he continues to seek monetary damages for his injuries.



                                                   6
            Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 7 of 12




agency, and as such, are also barred by the Eleventh Amendment. 6 A.W., 341 F.3d at 238; see

also Hafer v. Melo, 502 U.S. 21, 25 (1991); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-

71 (1989). Accordingly, all official capacity claims are dismissed with prejudice.

        C.      Claims Against Defendant Wetzel

        Defendant Wetzel, in his capacity as the DOC Secretary, is allegedly responsible for the

management, control and creation of DOC policies, and has authority over all subordinate

employees of the DOC. (ECF No. 14 at 3.) He is alleged to be responsible for humane

conditions of confinement to pose no risk to inmates’ health, safety. and welfare. (Id.) Perry

appears to name him as a Defendant based solely on his role as head of the DOC and does not

allege that Wetzel was personally involved in medical care decisions or the presence of fumes.

        There are “two general ways in which a supervisor-defendant may be liable for

unconstitutional acts undertaken by subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d

307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v. Barkes, 575 U.S. 822 (2015).

First, a supervisor may be liable if he or she “‘with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which directly caused [the] constitutional

harm.” Id. (quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d

Cir. 2004) (alteration in original)). “Second, a supervisor may be personally liable under § 1983

if he or she participated in violating the plaintiff’s rights, directed others to violate them, or, as




        6
          However, state officials sued in their individual capacities are “persons” within the
meaning of Section 1983. See Hafer, 502 U.S. at 31. Thus, the Eleventh Amendment does not
bar suits for monetary damages brought under Section 1983 against state officials in their
individual capacities. Id.



                                                   7
         Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 8 of 12




the person in charge, had knowledge of and acquiesced in the subordinate’s unconstitutional

conduct.” Id.

        Perry conclusory allegations that Wetzel controlled policies at the DOC and was

responsible for ensuring humane conditions at SCI-Phoenix are insufficient to state a claim under

§ 1983 on a supervisory liability theory. Conclusory allegations are insufficient, see Iqbal, 556

U.S. 678, and Perry identifies no actual policy, practice or custom that Wetzel established that

caused his alleged injuries. Accordingly, the claim against Wetzel is not plausible. Having

afforded Perry three opportunities to state a plausible claim and it appearing the further attempts

would prove futile, the dismissal of the claims against Wetzel will be with prejudice. Grayson v.

Mayview State Hosp., 293 F.3d 103, 108, 110 (3d Cir. 2002) (holding that district courts should

dismiss complaints under the PLRA with leave to amend “unless amendment would be

inequitable or futile.”).

        D.      Claims Against Non-medical Defendants Based Upon Medical Treatment

        In addition to naming medical providers as Defendants charged with being deliberately

indifferent to his serious medical needs, Perry also attempts to state deliberate indifference

claims against non-medical provider Defendants at SCI-Phoenix. Specifically, he alleges that

Defendant Ferguson exhibited deliberate indifference to his medical needs by denying his

grievance, Defendant Thomas was “part of a pattern and policy to divert” Perry from receiving

medical treatment by shifting Perry “into a cheaper medical plan,” Defendant Clark “passed off”

his complaints, and Defendant St. Vincent merely directed Perry to a different office to deal with

his complaints. These claims are also not plausible.




                                                 8
         Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 9 of 12




       “If a prisoner is under the care of medical experts . . . , a non-medical prison official will

generally be justified in believing that the prisoner is in capable hands.” See Spruill v. Gillis, 372

F.3d 218, 236 (3d Cir. 2004). More importantly, “[p]rison officials cannot be held to be

deliberately indifferent merely because they did not respond to the medical complaints of a

prisoner who was already being treated by the prison medical staff.” Carter v. Smith, 483 F.

App’x 705, 708 (3d Cir. 2012) (per curiam). As Perry was being treated by medical personnel at

SCI-Phoenix for his breathing problems, he cannot assert plausible claims against non-medical

defendants for being allegedly indifferent to his medical needs. Accordingly, these claims will

also be dismissed with prejudice as it appears any further attempt at amendment would be futile.



       E.      Claims Against Well Path, “Phoenix Medical Staff Dept.,” and “Health Care
               Administrator”

       Perry again attempts to assert claims against Well Path. In dismissing similar claims

contained in Perry’s original Complaint, the Court stated:

                The United States Court of Appeals for the Third Circuit has held that “a
       private health company providing services to inmates ‘cannot be held responsible
       for the acts of its employees under a theory of respondeat superior or vicarious
       liability.’” Sims v. Wexford Health Sources, 635 F. App’x 16, 20 (3d Cir. 2015)
       (quoting Natale v. Camden County Corr. Facility, 318 F.3d 575, 583 (3d Cir.
       2003)). Rather, in order to hold a private health care company like Well-Path
       liable for a constitutional violation under § 1983, a prisoner must allege the
       provider had “a relevant . . . policy or custom, and that the policy caused the
       constitutional violation [he] allege[s].” Natale, 318 F.3d 575, 583-84 (citing Bd.
       of the Cty. Comm’rs of Bryan Cty., Oklahoma v. Brown, 520 U.S. 397, 404
       (1997)); see also Lomax v. City of Philadelphia, Civ. A. No. 13-1078, 2017 WL
       1177095, at *3 (E.D. Pa. Mar. 29, 2017) (“Because [defendant] is a private
       company contracted by a prison to provide health care for inmates, . . . it can only
       be held liable for constitutional violations if it has a custom or policy exhibiting
       deliberate indifference to a prisoner’s serious medical needs.”) (citations and
       quotations omitted).




                                                  9
        Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 10 of 12




               While Perry asserts in conclusory fashion that Well-Path delayed or
       denied him care as the result of a policy to reduce costs by utilizing ATPs, he
       does not provide specifics on how this policy constituted deliberate indifference
       to his serious medical needs. As Perry himself asserts that he received substantial
       medical services both within SCI-Phoenix and at outside medical providers, his
       conclusory claim that Well Path had a policy to reduce costs fails to state a claim
       upon which relief may be granted.

(ECF No. 5 at 6-7.)

       The claim Perry attempts to restate in the SAC suffers from the same defects the Court

identified in the earlier iteration. Perry appears to name Well Path as a Defendant because it

employs the medical providers at SCI-Phoenix. As noted above, Perry’s policy and customs

allegations are mere conclusions and he does not identify any relevant policy that caused him

constitutional injury. Because there are no other specific allegations directed against Well Path,

and Perry has now failed at three opportunities to attempt to state plausible claims, Well Path

will be dismissed with prejudice.

       Perry has also named “Phoenix Medical Staff Dept.” and “Health Care Administrator” in

the caption of the SAC but makes no specific allegations against them. Additionally, the United

States Court of Appeals for the Third Circuit has made clear that a prison medical department is

not a “person” for purposes of § 1983 liability. Ruff v. Health Care Adm’r, 441 F. App’x 843,

845-46 (3d Cir. 2011) (citing Fischer v. Cahill, 474 F.2d 991, 992 (3d Cir.1973) (per curiam).

For these reasons, the claims against “Phoenix Medical Staff Dept.” and “Health Care

Administrator” will also be dismissed with prejudice.

IV.    CONCLUSION

       For the reasons stated, Perry’s claims are dismissed in part with prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). The accompanying Order dismisses all claims against Defendants




                                                10
        Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 11 of 12




Wetzel, Ferguson, Thomas, Clark, and St. Vincent since the claims against them are based on

their handling of grievances, or make medical claims against non-medical provider Defendants.

The Order also dismisses all claims against Well Path, “Phoenix Medical Staff Dept.” and

“Health Care Administrator.” The Court will direct service of the balance of Perry’s claims

against the remaining John Doe Defendants. 7


       7
           At this juncture, the Court has now dismissed all of the claims brought against
individual, named Defendants, but is prepared to allow Perry’s claims to proceed against
unnamed, John Doe medical providers. It is unclear whether those unnamed Defendants are
employed by the Department of Corrections or Well Path. The Court is keenly aware, however,
that although Perry is entitled to service by the United States Marshals Service, see 28 U.S.C. §
1915(d); Fed. R. Civ. P. 4(c)(3), it is highly unlikely the Marshals Service could properly serve
the Summonses and Complaint without more precise identifying information for these
individuals such as last name, first name, rank, physical description, etc. Therefore, in order to
ultimately facilitate a more effective attempt at service by the Marshals, the Court is inclined to
adopt the approach taken by the Second Circuit Court of Appeals in Davis v. Kelly, 160 F.3d 917
(2d Cir. 1998).
         In Davis, the Second Circuit recognized that under certain circumstances a court should
not dismiss otherwise colorable § 1983 claims against supervisory personnel, who are not alleged
to otherwise have personal involvement, until a pro se plaintiff has been afforded an opportunity,
at least through limited discovery, to identify the subordinate officials who have personal
liability. Id. at 920-21 (observing that “courts have pointed out the appropriateness of
maintaining supervisory personnel as defendants in lawsuits stating a colorable claim until the
plaintiff has been afforded an opportunity through at least brief discovery to identify the
subordinate officials who have personal liability”).
         The Third Circuit has not explicitly adopted the approach identified by the Second
Circuit in Davis. However, in Wyatt v. Municipality of Commonwealth of Philadelphia, 718 F.
App’x 102, 103-04 (3d Cir. 2017) (per curiam), the Third Circuit recognized the difficulties
presented where a pro se plaintiff could only provide limited information for the United States
Marshals Service for purposes of serving the defendants identified as employees of the City of
Philadelphia. When the City claimed it could not accept service without the defendants’ full
names, and the pro se plaintiff could not provide that information, the district court dismissed the
complaint for failure to timely effect service under Federal Rule of Civil Procedure 4(m). Id. at
104. Thereafter, Wyatt filed a separate suit against the City for failing to accept service in the
original action. Id. After the second suit was dismissed, Wyatt appealed. The Third Circuit
noted that where a pro se plaintiff initially sued prison officials in their official capacities, he
“effectively sought relief against the City” of Philadelphia. Id.
         Accordingly, the Third Circuit vacated and remanded Wyatt’s subsequent action and
directed the district court to consolidate the cases. By way of the consolidation, the Third Circuit


                                                11
        Case 2:20-cv-02542-JMG Document 15 Filed 01/22/21 Page 12 of 12




                                             BY THE COURT:



                                             /s/ John M. Gallagher           _
                                             JOHN M. GALLAGHER
                                             UNITED STATES DISTRICT COURT JUDGE




noted that “[n]ow that the City will be a defendant, service on the City itself should be easily
effected and the City should take appropriate steps to identify the individual defendants based on
the information Wyatt has provided.” Id. at 105. Based on the Third Circuit’s approach in
Wyatt, the Circuit seems to have implicitly sanctioned the use of the City of Philadelphia as a
placeholder for the unknown defendants for the limited purpose of assisting the pro se plaintiff to
obtain sufficient information to identify the defendants in order to effect proper service.
        Based on Davis and Wyatt, it appears that the prudent course of action for the Court to
follow at this time is to maintain Defendant Wetzel in his official capacity on behalf of the
Department, as well as Well Path as Defendants in this matter for the limited, and sole purpose,
of allowing the Marshals Service to serve a copy of the Summonses and the Complaint, along
with a copy of this Memorandum and its accompanying Order, so that the Department and/or
Well Path may assist Perry in identifying the John Doe medical providers. At such time that
Perry is able to identify these the unnamed Defendants, the Court will dismiss Defendants
Wetzel and Well Path as placeholders for these Defendants. Should Perry still be unable to
identify these Defendants after reasonable efforts and assistance from the Department of
Corrections and Well Path, the Court will entertain whatever motions for relief they seek to
bring.


                                                12
